Citation Nr: 1108843	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-00 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent for service-connected lumbosacral injury L2-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1984 to December 1987 and from December 2003 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  It apparently was subsequently transferred to the Philadelphia RO.  

The  issue of service connection for a traumatic brain injury has been raised by the record (in an August 2010 letter), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under 38 C.F.R. § 20.703, the Veteran may request a hearing before the Board when submitting the substantive appeal (VA Form 9) or any time thereafter, subject to the restrictions in 38 C.F.R. § 20.1304.  See 38 C.F.R. § 20.703 (2010).  The Veteran submitted a request indicating his desire for a Board hearing at a local VA office via videoconference on his VA Form 9 for PTSD in November 2006.  He also requested a hearing before the Board on his VA Form 9 for his back disability in March 2007.  The Veteran has not yet been provided a hearing and there is no indication in the claims file that he has withdrawn his request.  Therefore, in order to ensure full compliance with due process requirements, the RO must schedule the requested hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703 (2010).  

Accordingly, the case must be remanded to the RO to schedule a Travel Board or videoconference hearing (at the Veteran's option) as the Veteran requested.

In October 2010, the RO apparently associated new VA examinations related to the Veteran's psychiatric disability with the claims folder.  The AOJ has not issued a supplemental statement of the case addressing this evidence.  The AOJ should review and consider this evidence and issue a supplemental statement of the case if the claim is not granted.  See 38 C.F.R. §§ 19.29, 19.31, 20.1304(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and given the option of being scheduled for a Travel Board or videoconference hearing before a Veterans Law Judge.  Notify him of the exact date, time, and place of the hearing.

2.  Review all evidence received since the November 2006 and March 2007 statements of the case, including the new VA examinations from October 2010 and any other evidence that the Veteran has submitted.  After undertaking any further development deemed warranted by the record, readjudicate the claim and if necessary, issue a supplemental statement of the case.  Then afford the Veteran the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



